Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/441,554 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences of the claims 1-10 from the claims 1-10 of reference application, a speed of a plurality of rotor blades of a first (second) pair of rotors vs. a speed of the first (second) pair of fans, and the limitation of the second pair of rotors positioned forward of and in-line with the first pair of rotors vs. a second pair of fans positioned in-line with the first pair of fans in the reference application do not amount to being patentably distinct from the aspect of noise reduction of a tilt-rotor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 11, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite (explained in MPEP 2173.05(p) II, IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990)).
Claims 12-20 are also rejected under section 112(b) for incorporating the error of claim 11 by dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 10, 11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US10442542B2 to Armstrong et al. (hereinafter, Armstrong) in view of 20200361601 A1 to Mikic et al. (hereinafter, Mikic).
Regarding claim 1, Armstrong discloses a method of reducing noise generated by an aircraft, the method comprising reducing a speed of a plurality of rotor blades of a first pair of rotors of the aircraft to be less than a speed of a plurality of rotor blades of a second pair of rotors {a second fan (rotor having rotor blades) is driven at a speed that is different than the speed of a first fan, [abstract]; slight variations in the speed of propulsor fans can have a dramatic impact on the amount of undesirable fan noise that is exerted from the aircraft. [column 1, lines 17-19],(speed difference of two rotors means speed of one rotor is less than the speed of the other rotor)(the reasoning for two rotors also applies to two pairs of rotors)}. Armstrong does not teach that the aircraft is a tilt-rotor aircraft that can transit from helicopter mode into an airplane mode and a second pair of rotors of the tilt-rotor aircraft are positioned forward of and in line with a first pair of rotors of the tilt-rotor aircraft. Mikic discloses that transitioning the tilt-rotor aircraft from helicopter mode into an airplane mode {the aircraft 100 can be a tilt-rotor aircraft, paragraph [0062]; the rotors can be suitably arranged relative to the tilt axis in the forward (airplane mode) and/or hover (helicopter) configuration, (Figs. 1A and 1B, paragraph [0080])}, and a second pair of rotors are positioned in-line with the first pair of rotors (designating a pair of rotors, which is positioned forward of another pair of rotors, as the 
Regarding claim 2, which depends from claim 1, Mikic further discloses that the tilt-rotor aircraft comprises a third pair of rotors {Figs. 1A and 1B}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the third pair rotors of Mikic with the described invention of Armstrong in view of Mikic in order to increase the number of rotors of the tilt-rotor aircraft.
Regarding claim 3, which depends from claim 2, Mikic further discloses that the third pair of rotors is positioned out of line with the first pair of rotors {Figs. 1A and 1B}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the position of the third pair rotors of Mikic with the described invention of Armstrong in view of Mikic in order to prevent air flow from the third pair of rotors from affecting the air flow from the first pair of rotors.
Regarding claim 10, which depends from claim 1, Armstrong teaches that the reducing the speed of the first pair of rotors is done automatically by a flight control system of the tilt-rotor aircraft {a controller (flight control system) configured to (automatic) operate the first 
Regarding claim 11, Armstrong discloses a flight control system configured to reduce a noise level of an aircraft, the flight control system comprising: a flight control computer comprising a processor, a propulsion system communicatively coupled to the flight control computer; a first pair of rotors and a second pair of rotors communicatively coupled with the flight control computer and the propulsion system {a controller configured to operate a first motor that drives a first fan of the first propulsor and a second motor that drives a second fan of the second propulsor. (claim 1 of Armstrong) (it is implied that the controller is part of a flight control computer of a flight control system; the motors (propulsion system) are operated by the controller and drives the fans (rotors)(communicatively coupled); slight variations in the speed of propulsor fans can have a dramatic impact on the amount of undesirable fan noise that is exerted from the aircraft (reduce noise level), (column 1, lines 17-19)(the reasoning for two rotors also applies to two pairs of rotors)}. Mikic discloses that the aircraft is a tilt-rotor aircraft (paragraph [0062]). Regarding the remaining of claim 11, “wherein the processor is operable to implement a method comprising: transitioning the tilt-rotor aircraft into an airplane mode from a helicopter mode; and reducing a pitch of a plurality of rotor blades of the first pair of rotors to be less than a pitch of a plurality of rotor blades of the second pair of rotors that are positioned forward of and in-line with the first pair of rotors”, it is implied that the controller of Armstrong can implement a method that utilizes the flight control system and the 
Regarding claim 13, which depends from claim 11, Mikic discloses the tilt-rotor aircraft comprises a third pair of rotors {Figs. 1A and 1B}. Armstrong discloses that rotors are communicatively coupled with the flight control computer and the propulsion system (claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the third pair rotors of Mikic with the described invention of Armstrong in view of Mikic in order to increase the number of rotors of the tilt-rotor aircraft.
Regarding claim 14, which depends from claim 13, Mikic discloses that the third pair of rotors are positioned out of line with the first pair of rotors {Figs. 1A and 1B}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 15-20, which depends from claim 13, the limitations do not have patentable weight because all the limitations are related to method of using the structures claimed in claim 13. (MPEP 2114(II)).
Claims 4-8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US10442542B2 to Armstrong et al. in view of 20200361601 A1 to Mikic et al. and in further view of 20190043465 A1 to Maruri et al. (hereinafter, Maruri).
Regarding claims 4-6, which depends from claim 2, the limitations are setting speed of the plurality of rotor blades of the third pair of rotors equal to (claim 4), greater than (claim 5) or less than (claim 6) the speed of the plurality of rotor blades of the second pair of rotors. Armstrong in view of Mikic describes the invention of claim 2. Regarding the speed setting limitations of claims 4-6, Maruri teaches that audio noise reduction module 118 implements noise reduction in acoustic data gathered by the drone 100, which includes first set of rotors 104, second set of rotors 106, the motor 108, the motor controller 110, the RPM sensors 112, the audio sensors 114, (Figs. 1, 2, paragraphs [0015], [0019]). That is, Maruri teaches controlling motor (change speed of rotor blades of rotors) to reduce noise based on gathered acoustic data. With these given structural elements, changing speed of rotor blades of the third pair of rotors with respect to speed of rotor blades of the second pair of fans of a tilt-rotor for distribution of noise while providing required thrust is in the knowledge generally available to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art 
Regarding claim 7, which depends from claim 1, Maruri discloses that an audio noise reduction module 118 implement noise reduction in acoustic data gathered by the drone 100, which includes the audio sensors 114, (paragraph [0019])}. Armstrong discloses reducing the speed of the plurality of rotor blades of the first pair of rotors (column 1, lines 17-19). With the audio sensor, it is in the knowledge generally available to one of ordinary skill in the art that measuring noise level of the first pair of rotors is performed prior to reducing the speed of the rotors to check whether the reducing is required. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audio sensor of Maruri with the described invention of Armstrong in view of Mikic in order to check whether reducing of speed of the first pair of rotors is required.
Regarding claim 8, which depends from claim 7, Maruri teaches that audio noise reduction module 118 implements noise reduction in acoustic data gathered by the drone 100, which includes first set of rotors 104, second set of rotors 106, the motor 108, the motor controller 110, the RPM sensors 112, the audio sensors 114, (Figs. 1, 2, paragraphs [0015], [0019]). Implementing noise reduction by the disclosed components means that, for given tilt-rotor structure disclosed by Armstrong in view of Mikic, Maruri’s audio noise reduction module 118 can perform the limitations of claim 8: measuring, after the reducing the speed of the plurality of rotor blades of the first pair of rotors, the noise level of the first pair of rotors; 
Regarding claim 12, which depends from claim 11, Maruri discloses a sensor communicatively coupled to the flight control computer and configured to measure a noise level of the first pair of rotors {audio noise reduction module 118 includes the audio sensors 114, (paragraph[0019])}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audio sensor of Maruri with the described invention of Armstrong in view of Mikic in order to provide noise data for feedback control of the first pair of rotors.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US10442542B2 to Armstrong et al. in view of 20200361601 A1 to Mikic et al. and in further view of 20190043465 A1 to Maruri et al. and US20200324886 A1 to Gilbert.
Claim 9, which depends from claim 1, have limitations similar to those of claim 8. The difference is that the variable is a total thrust produced by the first and second pairs of rotors instead of the noise level of the first pair of rotors. Gilbert discloses measuring thrust produced by rotors {the sensor(s) 158 include sensors to measure thrust generated by the thruster 153 (e.g., strain gauges), (paragraph [0030])}. Maruri discloses that the drone may include sensors .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-20180339770-A1, US-20190291856-A1, US-20170349274-A1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./ 
Examiner, Art Unit 3661

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661